Citation Nr: 0816096	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for nerve impairment and 
muscle cramping of the bilateral lower extremities, to 
include as secondary to the service-connected residuals of a 
left superior and inferior pubic rami fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to October 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Indianapolis, 
Indiana which denied the veteran's claim for entitlement to 
service connection for sciatic nerve involvement of the 
bilateral lower extremities with muscle cramping.  

This case was remanded by the Board in June 2007 for 
additional evidentiary development.  This was accomplished, 
and in July 2007 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the veteran's claim to service 
connection for nerve impairment and muscle cramping of the 
bilateral lower extremities, to include as secondary to the 
service connected residuals of a left superior and inferior 
pubic rami fracture.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

The veteran's current neurological impairment of lower 
extremities is not shown to be related to his military 
service, or to a service-connected hip disability.



CONCLUSIONS OF LAW

1.  Neurological impairment of the bilateral lower 
extremities was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

2.  Neurological impairment of the bilateral lower 
extremities is not proximately due to nor is the result of 
the veteran's service-connected hip disability.  38 C.F.R. 
§3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service-connection for a nerve impairment 
and muscle cramping of the bilateral lower extremities, to 
include as secondary to the service connected residuals of a 
left superior and inferior pubic rami fracture.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2007.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA 
examination to ascertain the etiology of any nerve impairment 
affecting the veteran's lower extremities.  The AOJ was then 
to readjudicate the claim.  

The veteran was afforded VA neurological examinations in July 
2007 and September 2007, which provided the information 
necessary to render an informed decision on this appeal.  The 
AMC then readjudicated the claim in the July 2007 SSOC.  
Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in June 
2007.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  The 
RO also informed the appellant of the types of evidence 
necessary to substantiate his claim for secondary service 
connection.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective date 
of the award of benefits will be assigned if service 
connection was awarded.  The veteran received notice in 
compliance with the Dingess decision in the above-referenced 
June 2007 letter.

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, the record reflects 
that the claim was subsequently readjudicated and the 
appellant was provided a supplemental statement of the case.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Thus, the Board finds no 
prejudice in proceeding with adjudication of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
appellant's service medical records, post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs and VA medical records, 
and the appellant underwent VA examination in December 2003, 
July 2007, and September 2007 to clarify the nature and 
etiology of his claimed disability.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

Relevant law and regulations

Service connection-in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The Board notes that 38 C.F.R. § 3.310 has been amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision.  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Analysis

The veteran seeks service connection for a disability of the 
bilateral lower extremities with radiating pain and muscle 
cramping, which he contends is secondary to his service 
connected residuals of a left superior and inferior pubic 
rami fracture.  See September 2003 Statement in Support of 
Claim.

The Board will address the claim on both a direct and 
secondary basis.



(i.) Direct service connection 

As detailed above, in order to establish service connection 
for a claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that 
there is medical evidence of bilateral peroneal neuropathy, 
as evidenced in the September 2007 VA examination report, 
with contributing manifestations in the lower extremities 
resulting from his diabetes.  Hickson element (1), current 
disability, has therefore been met.

Turning to Hickson element (2), in-service disease or injury, 
the contemporaneous evidence, namely the service medical 
records, to include the veteran's separation examination, 
make no reference to any disability of the bilateral lower 
extremities in service.  There is also no evidence of an in-
service neurological injury and the veteran does not so 
contend.  In fact, as will be discussed below, he has 
reported that onset of his symptoms as occurring several 
decades after service.  As a result, Hickson element (2) is 
not met.

With respect to crucial Hickson element (3), medical nexus, 
the claim also fails.  There is no competent medical evidence 
of a nexus between the veteran's bilateral peroneal 
neuropathy and his service.  In the absence of any 
objectively identified disease or injury in service, medical 
nexus is an impossibility.

To the extent that the veteran himself contends bilateral 
peroneal neuropathy is related to his military service, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to attribute symptoms 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Furthermore, he has not described a continuity of 
symptomatology between his complaints and his military 
service.  In fact, during his VA examination in July 2007, he 
specifically reported that his symptoms began to appear only 
a decade before, which still would place their onset well 
over two decades after his separation from symptoms.

In summary, for the reasons and bases stated above, the Board 
finds that entitlement to service connection for bilateral 
peroneal neuropathy is not warranted on a direct basis. 

(ii.) Secondary service connection for a disability of the 
bilateral lower extremities. 

Turning to the matter of secondary service connection for a 
disability of the bilateral lower extremities, as detailed 
above, there is evidence that the veteran currently has 
bilateral peroneal neuropathy as well as some sensory 
neuropathy due to diabetes. The examiner also noted possible 
neurogenic recruitment I L2-L4 resulting in radiculopathy.  
Accordingly, Wallin element (1) is satisfied.  With respect 
to Wallin element (2), a service-connected disability, the 
veteran is currently service-connected for residuals of a 
fracture of the left superior and inferior pubic rami.  
Wallin element (2) is accordingly satisfied.  

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's disability of the bilateral lower extremities and 
his service-connected hip disability, is essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1Vet. App. 171, 175 (1991).  

There are three medical opinions of record.  A December 2003 
VA examiner concluded, "At this point it is at least as 
likely as not that any involvement of his lower extremeties, 
including his sciatic nerve on the left as well as his 
bilateral lower extremity cramping, involved in any way with 
his pubic rami fractures."  The Board finds that this 
opinion is clearly couched in speculative terms, and did not 
rest on consideration of any diagnostic tests or studies.  
Thus, the Board finds that this opinion is too speculative 
and inconclusive in nature to support a claim.  See generally 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  .

In July 2007, another VA examiner concluded, "I did not find 
objective evidence of sciatic nerve dysfunction on exam 
today.  However, [an] EMG [is] pending.  It would be mere 
speculation, but perhaps the patient has transient sciatic 
nerve impingement causing his symptoms and he may be more 
vulnerable given his old injury."  However, this opinion is 
also rendered in very speculative and inconclusive terms, as 
is indicated by the use of the word "perhaps".  

The Board places much greater weight on a subsequent opinion 
offered by that same physician in September 2007 following 
review of the results of the veteran's EMG in conjunction 
with another examination.  At that time, the physician 
indicated the following: "[The veteran's left] leg pain [is] 
likely multifactorial.  It appears that there is peroneal 
neuropathy at the fibular head, which would account for some 
shooting type pains and transient parasthesias, and it is 
less likely that not that it is related to [the veteran's] 
hip injury.  The patient has stocking-glove distal pinprick 
neuropathy, most likely related to diabetes than he's had x 
10 years."  This opinion clearly discounts the possibility 
of secondary service connection, and is based on physical 
examination, and a review of both the complete record and 
recent diagnostic studies.  See Allen, supra.

To the extent that the veteran himself believes that there is 
a medical nexus between his currently diagnosed disability of 
the bilateral lower extremities and his service-connected hip 
disability, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as cause of a 
disability.  See Espiritu, supra.

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim fails on this basis as well.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a nerve 
impairment and muscle cramping of the bilateral lower 
extremities on a secondary basis.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for nerve impairment and muscle cramping 
of the bilateral lower extremities is denied, to include as 
secondary to the service-connected residuals of a left 
superior and inferior pubic rami fracture.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


